department of the treasury internal_revenue_service washington d c number release date cc el gl br2 gl-811129-99 uilc date memorandum for northern california district_counsel from kathryn a zuba chief branch general litigation subject use of form_809 receipt for payment of taxes you request our assistance in reviewing a proposed advisory memorandum from district_counsel northern california district to the taxpayer_advocate for the northern california district this document is not to be cited as precedent issue whether there is any legal authority which mandates the service’s use of form_809 as a receipt for non-cash payments made by walk-in taxpayers conclusion there is no legal requirement that form_809 must be used when a walk-in taxpayer requests a receipt for a non-cash tax payment facts when a taxpayer makes payment in person at a customer service walk-in center and requests a receipt the irm provides that service personnel may only issue as a receipt a form_809 receipt for payment of taxes see irm customer service handbook sec_21 form_809 is a multi-part form issued in a inventory-controlled book and requires many time-consuming steps to complete in addition all form_809 receipted payments must be entered daily on a form_795 daily report of collection activity we understand from your memorandum that customer service staff spend their time filling out receipt forms rather than providing service to taxpayers although this advisory addresses non-cash payments form_809 also is used whenever a taxpayer makes payment by cash or currency gl-811129-99 since form_809 is the only official receipt if a taxpayer presents anything other than form_809 which was used as a receipt it must be reported to inspection see eg irm irm handbook general handbook sec_2_1 irm handbook taxpayer service handbook this raises a concern that an employee who issues a receipt other than form_809 for a walk-in payment is in violation of the irm and may be subject_to investigation or even termination under section of the internal_revenue_service restructuring and reform act of pub_l_no 112_stat_685 law analysis sec_6314 provides that the service shall give receipts for payment upon request neither the statute nor the accompanying regulations specify what form the receipt shall take sec_301_6314-1 simply notes that if payment is made by check the canceled check usually is a sufficient receipt similarly parts of the irm make provision for multiple forms of receipt for example irm sec_5181 b says that a taxpayer’s canceled check copy of bank check or money order usually is his receipt for a non-cash payment irm handbook general handbook c referring to mcar payments advises a date-stamped photocopy of a check or money order be given to the taxpayer that asks for a receipt although the service presently authorizes only form_809 as a receipt for non-cash walk-in payments the service may change these requirements by amending the irm it is up to the service to decide what form or forms of receipt best serve their goals although we do not offer an opinion on whether form_809 should be the exclusive means of receipt for a walk-in non-cash taxpayer we note that form_809 and the accompanying form_795 daily report of collection activity serve as part of the service’s internal payment control process see irm handbook taxpayer service handbook irm sec_5821 therefore any proposal to replace the form_809 should be carefully examined to insure that accountability and security concerns are met we have coordinated your proposed advisory opinion with general legal services which will address the issue of whether the use of a receipt other than form_809 may pose a violation of i r c if you have any questions please call cc assistant regional_counsel gl western region assistant chief_counsel general legal services attn neil worden assistant chief claims labor personnel law counsel to the national_taxpayer_advocate
